Citation Nr: 0948999	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-29 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, type II, to include as secondary to 
exposure to herbicides and other hazardous chemicals.

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to exposure to herbicides 
and other hazardous chemicals.

3.  Entitlement to service connection for neuropathy of the 
entire body, to include as secondary to exposure to 
herbicides and other hazardous chemicals.

4.  Entitlement to an original rating greater than 30 percent 
for postttraumatic stress disorder.

5.  Entitlement to an effective date earlier than October 28, 
2003, for service connection for posttraumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, in 
September 2004 that declined to reopen the Veteran's 
previously denied claim of service connection for diabetes 
mellitus, type II; and denied service connection for an 
acquired psychiatric disability and neuropathy of the entire 
body.  In August 2006, the Veteran testified before the Board 
at a hearing held at the RO.  In January 2008, this case was 
remanded by the Board for further development.  A February 
2009 rating decision granted service connection and assigned 
a 30 percent disability rating for PTSD, effective October 
28, 2003.  In April 2009, the Veteran disagreed with the 
rating and effective date of service connection for PTSD.

Following the decision of the United States Court of Appeals 
for Veterans Claims in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the Board imposed a stay on the Veteran's claims for 
service connection for diabetes mellitus, type II, and 
neuropathy of the entire body, to include as due to exposure 
to herbicides, because they fall within that category and 
were included in that stay.  The United States Court of 
Appeals for the Federal Circuit issued a decision in that 
case.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The 
appellant filed a petition for a writ of certiorari to the 
Supreme Court, which was denied on January 21, 2009.  Haas v. 
Peake, 129 S.Ct. 1002 (Jan. 21, 2009).  The stay of Haas-
related cases has been lifted and The Board now proceeds with 
adjudication of the Veteran's claims.

The issues of entitlement to service connection for diabetes 
mellitus, type II, and neuropathy of the entire body; and for 
a higher initial rating and earlier effective date for 
service connection for PTSD, are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a February 2003 rating 
decision that denied service connection for diabetes 
mellitus, type II.

2.  Evidence submitted since the February 2003 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied service 
connection for diabetes mellitus, type II, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for diabetes mellitus, type II.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 2003 rating decision denied service connection for 
diabetes mellitus.  Although the RO reopened the claims in a 
June 2009 supplemental statement of the case and has 
adjudicated the issue of entitlement to service connection on 
the merits, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claims 
and adjudicate the claim de novo.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 8 Vet. App. 1 (1995).  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the February 2003 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in November 2003.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the February 2003 decision, the evidence 
consisted of the Veteran's service medical and personnel 
records, and post-service treatment records.  The RO denied 
the claim based upon the lack of "in-country" service in 
Vietnam or other evidence of herbicide exposure during 
service.

New evidence includes additional post-service treatment 
records and unrelated VA examinations.  The new evidence also 
includes the Veteran's lay statements and August 2006 
testimony before that Board that he was exposed to hazardous 
chemicals during a machinery room fire in December 1972 that 
is corroborated by the deck logs and history from the USS 
Ranger for 1972 that show a machinery room fire at that time.  
The Veteran also testified that he was exposed to 
contaminated waste water in the bilge that came into direct 
contact with his clothing.  The Board finds that the deck 
logs and history of the Ranger, and the Veteran's testimony 
regarding his participation in the events contained therein, 
are new and material evidence and because they are evidence 
regarding his exposure to hazardous chemicals during his 
service, which was found not to be corroborated at the time 
of the previous denial and that they relates to an 
unestablished fact necessary to substantiate a claim and thus 
raise a reasonable possibility of an allowance of the claim.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for diabetes mellitus, type II, to include 
as due to exposure to herbicides and other hazardous 
chemicals, is reopened.  The appeal is granted to that extent 
only.


ORDER

New and material evidence having been received, the claim for 
service connection for diabetes mellitus, type II, to include 
as secondary to exposure to herbicides and other hazardous 
chemicals is reopened.  To that extent only, the claim is 
granted.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

Additional treatment records may be outstanding.  The Board 
notes that the most recent VA medical records are dated in 
November 2007.  To aid in adjudication, any subsequent VA 
medical records should be obtained.

The Veteran's service personnel records reflect service off 
the coast of Vietnam, but do not reflect service in the 
Republic of Vietnam.  Thus, the Veteran is not presumed to 
have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).

The Veteran contends that he was exposed to herbicides and 
other hazardous chemicals during his service.  Specifically, 
he contends that he was exposed to hazardous chemicals that 
were stored in a machine room during a fire in December 1972.  
He also claims that in the bilge he was exposed to waste 
water that was contaminated with chemicals that came into 
contact with his clothing and that he handled barrels of 
chemicals, some of which leaked, and transferred chemicals 
from one barrel to another.  The service personnel records 
reflect a military occupational specialty of "trans 
equipment assembler."  In January 2003, the military records 
department indicated that information concerning whether the 
Veteran came into contact with Agent Orange while aboard the 
USS Ranger from 1973 to 1974 was not of record.

The Veteran also contends that he currently has diabetes 
mellitus that is due to exposure to herbicides and other 
hazardous chemicals during his service.  The Veteran's 
service medical records are void of findings, complaints, 
symptoms, or diagnosis of diabetes mellitus.  Private 
treatment and VA treatment records reflect a diagnosis of and 
treatment for diabetes mellitus, type II.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
that he was diagnosed by a physician with diabetes mellitus 
after his service, he is not competent to diagnose diabetes 
mellitus or to relate any current diabetes mellitus to his 
active service, including exposure to herbicides and other 
hazardous chemicals.  Accordingly, the Board finds that a VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App.  (2006).

In addition, the Veteran contends that he currently has 
neuropathy throughout his entire body that is due to exposure 
to herbicides and other hazardous chemicals during his 
service.  The service medical records are void of findings, 
complaints, symptoms, or a diagnosis of neuropathy.  VA 
medical records dated in January 2003 and April 2003 reflect 
diagnoses of diabetes with severe glove and stocking 
neuropathy and diabetic neuropathies.  In November 2007, the 
Veteran was treated for a cerebrovascular accident with 
associated paresthesias and diabetes mellitus, type II, with 
neuropathy.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the diagnosis of neuropathy by 
a physician after his service, he is not competent to 
diagnose any neuropathy or to relate any current neuropathy 
to his active service, including to exposure to herbicides 
and other hazardous chemicals.  Accordingly, the Board finds 
that a VA examination is necessary in order to fairly decide 
his claim.  McLendon v. Nicholson, 20 Vet. App.  (2006).

Also, a February 2009 rating decision established service 
connection for PTSD and assigned an initial 30 percent 
rating, effective October 28, 2003.  In April 2009, the 
Veteran expressed disagreement with the rating and effective 
date assigned.  Where a notice of disagreement has been filed 
with regard to an issue, and a statement of the case has not 
been issued, the appropriate Board action is to remand the 
issue for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Isue a statement of the case which 
addresses the issue of entitlement to an 
initial rating greater than 30 percent 
for PTSD and entitlement to an effective 
date earlier than October 28, 2003, for 
service connection for PTSD.

2.  Obtain the Veteran's VA treatment 
records dated since November 2007.

3.  Schedule a VA examination to 
determine the nature and etiology of any 
current diabetes mellitus.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following:

(a)  Diagnose any current diabetes 
mellitus.

(b)  Is it at least as likely as not 
(50 percent or more probability) 
that any diabetes mellitus was 
incurred during the Veteran's 
service, including as due to 
exposure any hazardous chemicals 
during a shipboard fire inservice?  
The examiner must consider the 
Veteran's statements regarding the 
incurrence of diabetes mellitus and 
exposure to herbicides and hazardous 
chemicals during his service, in 
addition to his statements regarding 
the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).
4.  Schedule a VA examination to 
determine the nature and etiology of any 
current neuropathy.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose any current neuropathy 
and describe the location of the 
neuropathy.

(b)  Is it at least as likely as not 
(50 percent or more probability) 
that any neuropathy was incurred 
during the Veteran's service, 
including as due to exposure any 
hazardous chemicals during a 
shipboard fire inservice?  The 
examiner must consider the Veteran's 
statements regarding the incurrence 
of diabetes mellitus and exposure to 
herbicides and hazardous chemicals 
during his service, in addition to 
his statements regarding the 
continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

5.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the applicable time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


